     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

TIMOTHY C. BORUP, individually and             Court File No. 0:18-CV-01647-PAM-DTS
on behalf of all others similarly situated,
                                  Plaintiff,       DEFENDANT’S MEMORANDUM
       vs.                                           OF LAW IN SUPPORT OF ITS
                                                  MOTION TO DISMISS OR, IN THE
THE CJS SOLUTIONS GROUP, LLC,                        ALTERNATIVE, TO COMPEL
d/b/a THE HCI GROUP,                                          DEPOSITION AND
                                Defendant.             SUPPLEMENTAL INITIAL
                                                           DISCLOSURES FROM
                                                    PLAINTIFF TIMOTHY BORUP


                                    INTRODUCTION

       The CJS Solutions Group, LLC d/b/a The HCI Group (“HCI”) brings this Motion

because Plaintiff Borup has refused to appear at his properly-noticed deposition and

failed to provide a damages computation as required by the Federal Rules of Civil

Procedure. HCI’s requests are reasonable, straightforward, and have involved repeated

attempts at compromise. HCI seeks to depose Borup in Minnesota, the state in which he

chose to file his action. Yet Borup has refused to appear for a forum-state deposition on a

date that he identified, insisting that he be deposed out of state at HCI’s expense.

Regrettably, then, HCI moves to dismiss Borup’s claims or, alternatively, to compel his

deposition in Minnesota. Additionally, HCI asks that the Court order Borup to comply

with his obligation to disclose a damages computation.

                                     BACKGROUND

       Borup filed a Collective and Class Action Complaint and Jury Demand on June

13, 2018, alleging that HCI improperly classified him as an independent contractor in
     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 2 of 10



violation of the Fair Labor Standards Act and Minnesota state law. HCI is a technology

company that provides information technology service solutions to the healthcare

industry. Borup’s work for HCI stemmed from services that HCI provided to the Mayo

Clinic in Rochester, Minnesota. Borup worked as an “ATE MD” at the Mayo Clinic go-

live project, where he assisted physicians and other clinic staff with the use of new

record-keeping technology. Since Borup’s Complaint was filed, nine putative “opt-in”

plaintiffs have submitted consents to join the litigation; all of those putative opt-in

plaintiffs also worked as ATE MDs at the Mayo Clinic go-live project (Declaration of

Jacqueline Kalk, hereinafter “Kalk Dec.” ¶ 3). 1

        On December 14, 2018, Borup served HCI with his first initial disclosures.

(Id. Ex. A.) Instead of providing a damages computation as required by Federal Rule of

Civil Procedure 26, 2 Borup simply listed the categories of damages he seeks and claimed

that he lacked sufficient information to calculate damages “on behalf of the class.” (Id.)

He also offered a formula by which he “generally” calculates damages. (Id.) Borup

disclosed no actual computation of damages he believes he is owed in total or broken

down by category.



1
  Currently pending before the Court is Borup’s Motion to Compel (Dkt. 21), which addresses
the scope of putative collective discovery. Specifically, Borup seeks extensive discovery related
to individuals who worked for HCI and were given the opportunity to resolve any wage-and-hour
claims in a prior lawsuit, Sanders, in the United States District Court for the Southern District of
New York. (Kalk Dec. ¶ 2). None of the putative opt-in plaintiffs who have submitted consents
to join this litigation fall in that category; all are “ATE MDs” from the Mayo Clinic project in
Minnesota, which occurred after the time period covered by the Sanders litigation. (Id.).

2
  Rule 26 requires Borup to disclose, without awaiting a discovery request, “a computation of
each category of damages claimed.” Fed. R. Civ. P. 26(a)(1)(a)(iii).


                                                 2
     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 3 of 10



       Through a volume of exchanges between counsel via telephone and email,

Borup’s counsel has indicated that Borup (1) refused to appear for a properly-noticed

deposition on February 7 in Minnesota, the state where he chose to file this action; (2)

refused to reimburse HCI for the cost of deposing him in Michigan, despite that he insists

that is where he must be deposed; and (3) refused to agree to schedule depositions of

HCI’s witnesses until after his own deposition is completed – which it appears will not be

until after the close of discovery – effectively using his own refusal to appear to

significantly harm HCI’s ability to conduct discovery in this matter.

       Borup’s counsel first explained that Borup’s busy work schedule as a medical

resident prevented him from traveling to Minnesota, but identified February 7 at 12:00

p.m. in Michigan as available date. But, when HCI offered to travel to Michigan to

depose Borup where he lives – so long as Borup would reimburse the costs – Borup

refused. HCI next offered to depose Borup on a Saturday – Borup again declined to

appear in Minnesota. Instead, Borup’s counsel has continued to insist that Borup should

be deposed in Michigan via videoconference. While video may be appropriate for some

depositions, HCI does not believe that is appropriate for the sole Named Plaintiff in a

putative class and collective action. 3 When pressed, Borup’s counsel suggested he could

be available for deposition during his vacation, scheduled to begin March 30, one day

before the close of discovery. (Kalk Dec. Ex. E.) HCI’s counsel agreed to reschedule

3
 Borup’s counsel also stated that Borup could be deposed in Minnesota if all of HCI’s witnesses
would also appear in Minnesota (Kalk Dec. Ex. E.) But this proposition has no basis in the
Rules, particularly for a Florida-based defendant, and suggests that the other reasons Borup has
provided for not appearing in Minnesota (his work schedule and HCI’s document production)
were not, in fact, barriers to his ability to appear for deposition in Minnesota.


                                               3
     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 4 of 10



Borup’s deposition for early April on the condition that no other depositions occur in the

interim and that discovery be extended. Bourp’s counsel replied with a glib, “no thanks”

and claimed he would seek a protective order. (Id.)

       When HCI’s counsel inquired regarding dates for a protective order motion,

Borup’s counsel offered none, and for the first time insisted that Borup would not appear

for his deposition because HCI had not produced enough documents, a position entirely

unsupported by the federal rules. (Id.) Borup failed to appear for the February 7

deposition, and he never sought a protective order. (Kalk Dec. ¶ 4.) HCI has now re-

noticed Borup’s deposition for March 8, 2019, in Minneapolis, Minnesota. (Id. Ex. C.) 4

       During the same discussions regarding Borup’s deposition, HCI raised the issue of

Borup’s deficient initial disclosures and asked Borup to provide an actual computation of

his alleged damages. (Kalk Dec. Ex. E.) Counsel for Borup refused, falsely claiming that

“HCI has not produced its records allowing these calculations” even though Borup alone

knows the amount that he claims he is owed. (Id.) HCI even went so far as to provide

counsel for Borup with the applicable case law outlining his obligation to provide an

actual damages computation, but Borup still refused to disclose his alleged damages.

(Kalk Dec. Ex. E.) And, HCI has produced all records in its possession and control that

are related in any manner to time worked or payroll as to Mr. Borup (Kalk Dec. ¶ 5).

       On February 11, shortly after HCI filed notice of this motion, HCI received a

“supplemental” disclosure from Borup. (Kalk Dec. Ex. D.) Borup’s “supplement” is, if


4
 Counsel for HCI asked about availability following the hearing on this motion, but counsel for
Borup refused to provide dates. (Kalk Dec. ¶ 6.)


                                              4
     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 5 of 10



anything, more objectionable than his initial disclosure—it is over a page of formulas

describing how Borup “generally” calculates damages. (Id.) There are no actual numbers

describing the amounts Borup believes he is owed, no hours identified for which he is

claiming not to have been fully paid, and as such, this “supplemental” disclosure is

equally as deficient as Borup’s first disclosure.

                                       ARGUMENT

A.     PLAINTIFF BORUP’S CLAIMS SHOULD BE DISMISSED OR, IN THE
       ALTERNATIVE, BORUP SHOULD BE COMPELLED TO APPEAR FOR
       DEPOSITION IN MINNESOTA.

       Borup’s refusal to appear for his deposition is directly contrary to established case

law. A plaintiff is, absent extenuating circumstances, required to make himself or herself

available for examination in the district in which suit was brought. Newman v. Metro.

Pier & Exposition Auth., 962 F.2d 589, 591–92 (7th Cir. 1992); American General Life

Ins. Co. v. Harshman, 299 F.R.D. 157 (E.D. Ky. 2014); Detweiler Bros., Inc. v. John

Graham & Co., 412 F. Supp. 416, 422 (E.D. Wash. 1976). Indeed, in the District of

Minnesota, “a plaintiff is required to make itself available for a deposition in the District

in which the suit was commenced, because the plaintiff has chosen the forum voluntarily,

and should expect to appear there for any legal proceedings, whereas the defendant,

ordinarily, has had no choice in selecting the action’s venue.” Archer Daniels Midland

Co. v. Aon Risk Servs., Inc., 187 F.R.D. 578, 588 (D. Minn. 1999).

       Here, Borup’s scheduling difficulties and the demands of his employment apply to

virtually all plaintiffs and are insufficient to trump his obligation as a named plaintiff in

this matter to be deposed live in the forum in which he commenced this action. Borup’s


                                              5
     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 6 of 10



evolving reasons for refusing to be deposed—first his work commitments, then vacation

schedule, then a lack of document production by HCI—are unpersuasive. To the

contrary, Borup’s unreasonable failure to appear at his properly noticed deposition

warrants dismissal of this action. Fed. R. Civ. P. 37(d); see also Smith v. Cent. Security

Bureau, Inc., 231 F. Supp. 2d 455 (W.D. Va. 2002) (default judgment entered against five

opt-in plaintiffs who failed to submit responses to court interrogatories and failed to

attend depositions); Watkins v. City of South Bend, 128 F.R.D. 102, 105 (N.D. Ind. June

26, 1989) (dismissing FLSA plaintiffs for failing to respond to interrogatories with

prejudice). Alternatively, the Court should compel Borup to appear for his deposition as

noticed in Minnesota on March 8, 2019. (See Kalk Dec. Ex. C.)

       As HCI has now noticed Borup’s deposition, no other depositions of HCI

witnesses should occur until Borup’s is completed. 5 Story v. Quarterback Sports Fed’n,

Inc., 46 F.R.D. 432, 433 (D. Minn. 1969) (“[T]he general rule [is] that the party first to

give notice has discovery priority” except in special circumstances.); see also Conference

Report, Federal Jurists Offer Insight into Litigation of Discrimination Cases During ABA

Session (Daily Labor Report, p. C-2, BNA April 8, 2005) (“[C]ourts generally honor the

employer’s request to depose the plaintiff first even where the plaintiff has noticed

depositions prior to the employer. That order ‘gives everyone a game plan,’ fosters

settlement, and ‘allows the case to proceed more efficiently.’”) (citation omitted). Borup

will suffer no prejudice as a result of such an arrangement because he has already had the


5
 Prior to HCI seeking dates and issuing a notice for Borup’s deposition, the parties had agreed
upon a deposition date for Nick Carew. Mr. Carew was deposed in January.


                                              6
     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 7 of 10



opportunity to depose one HCI witness, and HCI has offered to move the applicable

deadlines if that is required for Borup to appear so that Borup will not ultimately be

limited in his ability to conduct discovery.

B.     BORUP’S DEFICIENT DAMAGES COMPUTATION FAILS TO MEET
       HIS OBLIGATIONS UNDER RULE 26.

       Plaintiff Borup’s initial disclosures are woefully deficient in that he has entirely

failed to provide a calculation of his purported damages, or even identify the hours for

which he claims not to have been paid. Indeed, Borup is claiming there is unpaid travel

time and HCI has literally no idea what hours are being claimed in this regard. (Kalk

Dec. Ex. A.) Federal Rule of Civil Procedure 11 requires that Borup (and his counsel)

know that a claim for damages is warranted prior to filing the action, and Rule 26(a)

requires disclosure of a “computation” of each category of damages to which Plaintiff

believes he is entitled. By improperly listing broad categories of damages and providing

no computation or even a single dollar amount, Plaintiff’s initial disclosures fall well

short of these most basic rules. Carmody v. Kan. City Bd. of Police Comm’rs, 713 F.3d

401, 404-405 (8th Cir. 2013) (observing the damages computation requirement and

noting that the “district court has discretion under Rule 37(c)(1) to apply sanctions

against a party who has failed to satisfy initial or supplemental disclosure requirements;

for example, excluding the evidence or testimony entirely”); see also Boldstar Technical,

LLC v. Home Depot USA, Inc., 2008 WL 11320010 at *2 (S.D. Fla. Feb. 28, 2008).

       Here, Borup – a medical resident - is more than capable of preparing a summary of

the hours he claims to have worked and or engaged in compensable travel activities



                                               7
     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 8 of 10



without proper pay. There is simply no reason Borup cannot meet this disclosure

obligation. Viveros v. Nationwide Janitorial Ass’n, 200 F.R.D. 681, 683 (N.D. Ga. 2000)

(in putative class action alleging failure to pay minimum wage and overtime, “Plaintiffs

must provide a statement of damages including dollar amounts claimed to the extent

ascertainable at this stage of the litigation. The Court finds that Plaintiffs should be able

to make a good faith estimate of damages and methods of calculations based on the

information they have available. Should Plaintiffs wish to amend their mandatory

disclosures as discovery progresses they may do so.”); City and County of San Francisco

v. Tutor-Saliba Corp., 218 F.R.D. 219, 220 (N.D. Cal. 2003) (“the ‘computation’ of

damages required by [Rule 26] contemplates some analysis; for instance, in a claim for

lost wages, there should be some information relating to hours worked and pay rate.”);

Clayman v. Starwood Hotels & Resorts Worldwide, 343 F. Supp.2d 1037, 1047 (D. Kan.

2004) (ordering plaintiff to “provide defendant with a computation of each of its

categories of damages, as required by [Rule 26].”).

       There is nothing preventing Mr. Borup from reasonably calculating his damages as

required by the Rules, and there is no “condition precedent” in Rule 26 stating that HCI

must produce certain information or documents before Borup is obligated to disclose his

alleged damages. Indeed, Borup’s objection concerning HCI’s document production has

no basis in the Rules.In any event, HCI has produced ample information permitting

Borup to calculate his damages with reasonable specificity. If Mr. Borup believes

additional information not yet in his possession may alter his analysis, the proper course

of action is to provide the calculations at this time and to amend his disclosure as needed,


                                             8
     CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 9 of 10



not to simply ignore his obligation under the Rules. As such, the Court should either

dismiss Borup’s claim for this failure coupled with his failure to appear for deposition or,

alternatively, compel Borup to provide a meaningful damages disclosure stating specific

amounts he believes he is owed.

C.     BORUP SHOULD PAY HCI’S FEES AND COSTS INCURRED IN
       BRINGING THIS MOTION.

       HCI also requests that the Court order Borup to pay its attorneys’ fees and costs in

bringing this Motion. Federal Rule of Civil Procedure 37 provides that if a motion to

compel is granted, the court should, after giving an opportunity to be heard, require that

the party whose conduct necessitated the motion, or the attorney advising that conduct, or

both, to pay the movant’s reasonable expenses incurred in making the motion, including

attorneys’ fees. Fed. R. Civ. P. 37(a)(5).

       Here, Borup wholly failed to satisfy his discovery obligations by refusing to

appear at his properly noticed deposition, refusing to disclose his damages, and refusing

HCI’s effort to reach a reasonable compromise on these issues. His refusals are

unreasonable, unjustifiable, and directly resulted in this Motion. As such, he should bear

the costs of preparing and filing this Motion, including reasonable attorneys’ fees.

                                      CONCLUSION

       Borup’s claims against HCI should be dismissed because he has unjustifiably

failed to appear for his properly-noticed deposition or to provide complete responses to

the initial disclosures. Alternatively, the Court should order Borup to (1) appear in

Minnesota for his deposition now noticed for March 8, 2019, (2) comply with his



                                             9
    CASE 0:18-cv-01647-PAM-DTS Document 46 Filed 02/12/19 Page 10 of 10



obligations under Rule 26 and disclose actual amounts he alleges he is owed, and (3) to

reimburse HCI for the attorneys’ fees and costs incurred in proceeding with this Motion.

Date: February 12, 2019
                                             /s/ Jacqueline E. Kalk
                                             Jacqueline E. Kalk (#0388459)
                                             Claire B. Deason (#0390570)
                                             Corey J. Christensen (#0398314)
                                             LITTLER MENDELSON, P.C.
                                             1300 IDS Center
                                             80 South 8th Street
                                             Minneapolis, MN 55402.2136
                                             Telephone: 612.630.1000

                                             ATTORNEYS FOR DEFENDANT THE
                                             CJS SOLUTIONS GROUP, LLC, D/B/A
                                             THE HCI GROUP




                                           10
